Citation Nr: 0926768	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  06-06 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation higher than 10 percent for 
left elbow, septic arthritis.  

2.  Entitlement to an evaluation higher than 10 percent for 
status post left femur bone graft, status post, 
subtrochanteric cyst with associated stress fracture.  


REPRESENTATION

 Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1971 to August 
1973.  

This matter returns to the Board of Veterans' Appeals (Board) 
following a remand issued in May 2008.  This matter was 
originally on appeal from an April 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  

In March 2008, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  


FINDINGS OF FACT

1.  The evidence does not show that the Veteran's left elbow 
disability is manifested by left forearm flexion limited to 
90 degrees or less for any portion of the appeal period.  

2.  The evidence does not show that the Veteran's left femur 
disability is manifested by left thigh flexion limited to 30 
degrees or less for any portion of the appeal period. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 10 percent for 
service-connected left elbow, septic arthritis have not been 
met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 
4.71a, Diagnostic Code 5009-5206 (2008).

2.  The criteria for an evaluation higher than 10 percent for 
service-connected status post left femur bone graft, status 
post, subtrochanteric cyst with associated stress fracture 
have not been met or approximated.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 
4.40, 4.45, 4.71a, Diagnostic Code 5255-5252 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the claimant 
of the criteria for assigning disability ratings and for 
award of an effective date.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The record reflects that the Veteran was sent correspondence 
dated in December 2004 that generally advised him of the 
evidence needed to establish entitlement to an increased 
evaluation for his claimed disability and described the types 
of evidence and information that the Veteran needed to submit 
in support of his claims.  The RO also explained what 
evidence VA was responsible for obtaining and would make 
reasonable efforts to obtain on the Veteran's behalf in 
support of the claims.  In a subsequent May 2008 letter, the 
RO again provided a thorough explanation of the types of 
evidence that the Veteran needed to submit to substantiate 
his claims and explained to the Veteran how VA determines the 
disability rating and effective date.  The Veteran's claims 
were readjudicated in October 2008.   

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) held that, at a minimum, 
a 38 U.S.C. § 5103(a) notice for an increased rating claim 
requires that the Secretary notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from 0 percent to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).

The Board notes that all four Vazquez notice elements with 
respect to the Veteran's increased rating claims were 
satisfied by virtue of correspondence sent to the Veteran in 
May 2008.  The Veteran's claims were readjudicated in October 
2008.  

Although the Veteran was not provided with adequate notice 
prior to the initial denial of his claims, any defect with 
respect to the timing of notice has been cured by issuance of 
proper notice followed by readjudication of the claims, as 
detailed above.  

Moreover, the record reflects that the Veteran has been 
provided with a copy of the April 2005 rating decision, the 
February 2006 statement of the case (SOC), and the October 
2008 supplemental statement of the case (SSOC), which 
included a discussion of the facts of the claims, pertinent 
laws and regulations, notification of the bases of the 
decisions, and a summary of the evidence considered to reach 
the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with medical examinations in August 2003 and August 
2008.  The examination reports contained all necessary 
findings for evaluating the Veteran's claims, considered the 
factors outlined in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
and are otherwise deemed adequate for rating purposes.  Post-
service VA treatment records adequately identified as 
relevant to the claims are also of record.  The Board further 
notes that earlier medical evidence pertaining to the claimed 
disabilities is of record.  

The record reflects that the Veteran is in receipt of social 
security disability benefits; however, no such records are 
apparent in the record.  It is noted that VA has a duty to 
obtain Social Security Administration (SSA) records when they 
may be relevant to a claim.  Murincsak v. Derwinski, 2 Vet. 
App. 363, 370-72 (1992).  However, the Board notes that a 
July 2004 letter from the Philadelphia RO to the Veteran 
contained in the record notes that the Veteran was found to 
be totally disabled by SSA because of his overweight 
condition and chronic heart failure.  The Board also notes 
that the Veteran does not contend that he is totally disabled 
due to his claimed disabilities.  See e.g., August 2007 VA 
Form 21-8940 (Veteran's Application for Increased 
Compensation Based on Unemployability); see also March 2008 
Travel Board hearing transcript at pages 14-15.  Therefore, 
the Board finds that a remand to obtain the SSA records is 
not necessary in this case as the records are not shown to be 
relevant to the Veteran's increased rating claims.  

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claims.  The Board further finds that 
there has been compliance with its prior remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Accordingly, the Board will 
proceed with appellate review.  

Analysis 

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2008).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2008); DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2008).  
The factors involved in evaluating, and rating, disabilities 
of the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45 (2008).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2008).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of 
the "present level" of a disability may result in a 
conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
the increased rating claim has been pending and, 
consequently, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Higher Evaluation for Left Elbow Disability

The Veteran seeks entitlement to a higher evaluation for his 
service-connected left elbow septic arthritis.  The Board 
notes that the Veteran is assigned a 10 percent disability 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5009-
5206. Diagnostic Code 5009 is assigned for other types of 
arthritis, and Diagnostic Code 5010 is assigned for 
limitation of flexion of the forearm.  

In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined. With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen. 38 C.F.R. § 4.27 (2008).  Thus, the hyphenated 
diagnostic code in this case reveals that Diagnostic Code 
5009 is assigned for arthritis (i.e., septic) as the service-
connected disease and Diagnostic Code 5206 is assigned for 
limitation of left forearm flexion as the residual condition.  
Notably, the Veteran is right-hand dominant and the left arm 
is his minor extremity.    

Under Diagnostic Code 5206 for limitation of forearm flexion, 
a noncompensable rating is warranted for flexion of the minor 
forearm limited to 110 degrees; a 10 percent rating is 
warranted for flexion of the minor forearm limited to 100 
degrees; a 20 percent rating is warranted for flexion of the 
minor forearm limited to 90 degrees or to 70 degrees; a 30 
percent rating is warranted for flexion of the minor forearm 
limited to 55 degrees; and a 40 percent rating is warranted 
for flexion of the minor forearm limited to 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5206 (2008).

A review of the medical evidence does not show that the 
Veteran is entitled to the next higher disability rating of 
20 percent under Diagnostic Code 5206 as there is no 
indication that the Veteran's left forearm has been limited 
in flexion to 90 degrees or to 70 degrees.  Indeed, the 
Veteran objectively demonstrated a flexion from 30 degrees to 
120 degrees with no pain but restricted due to stiffness at 
120 degrees at the December 2004 VA joints examination.  The 
December 2004 VA joints examiner wrote that the Veteran had 
no additional limitation due to pain, weakness, fatigability 
or pain or flareups of pain in the left elbow at that time.  
Also, at the August 2008 VA joints examination, the Veteran 
demonstrated flexion to 135 degrees without painful 
limitation.  The August 2008 VA joints examiner added that 
there was no additional functional impairment due to pain, 
weakness, fatigability, incoordination, or flare-ups and, 
notedly, diagnosed the Veteran with mild left lateral 
epicondylitis.  There are no range of motion findings 
contained in relevant VA treatment records to show that the 
Veteran has a limitation of left forearm flexion to 90 
degrees or less.  

The Board also recognizes that the Veteran has repeatedly 
asserted that he is unable to do heavy lifting or strenuous 
or repeated activity with his left elbow and, at the Travel 
Board hearing, reported that he experienced pain when lifting 
a gallon of milk.  Nevertheless, there are no objective 
medical findings that any pain on use or during flare-ups, 
abnormal movement, fatigability, incoordination, or any other 
such factors resulted in the Veteran's left arm being limited 
in flexion to the extent required for an increased rating 
based on limitation of motion.  DeLuca v. Brown, 8 Vet. App. 
202 (1995) (holding that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability); 38 C.F.R. §§ 4.10, 4.40, 4.45 (2008).  Indeed, 
VA joints examiners in December 2004 and August 2008 
considered the Veteran's complaints of pain and related 
factors in reporting the range of motion findings involving 
the left arm and both specifically found that there was no 
additional functional impairment due to such factors, as 
explained above.  Moreover, such factors have already been 
contemplated in the currently assigned evaluation for the 
Veteran's left elbow disability.  

Thus, as the evidence does not show that the Veteran has 
demonstrated the degree of limitation of flexion required to 
warrant a higher disability rating, even in consideration of 
Deluca factors, the preponderance of the evidence weighs 
against the assignment of a disability evaluation higher than 
10 percent under Diagnostic Code 5206 for the entire appeal 
period.  

Additionally, consideration has been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Indeed, the Board has considered whether the Veteran is 
entitled to a higher evaluation under other potentially 
applicable diagnostic codes pertaining to the elbow and 
forearm.  38 C.F.R. § 4.71a, Diagnostic Codes 5205, 5207-5213 
(2008).  However, the record does not show that the Veteran 
has ankylosis of the elbow, flexion limited to 100 degrees 
and extension limited to 45 degrees, or otherwise 
demonstrates any of the other characteristics of functional 
impairment delineated in the criteria for a higher disability 
rating under applicable diagnostic codes at any time relevant 
to the current appeal period.  In this regard, the Board 
particularly observes that the December 2004 VA medical 
examiner noted that the Veteran showed left elbow extension 
deformity as he could not fully extend his left elbow and 
could only extend to 30 degrees at that time.  Nonetheless, 
in order for the Veteran to receive a higher rating under 
Diagnostic Code 5207 for limitation of forearm extension, he 
must demonstrate extension limited to 75 degrees or more and 
this degree of limitation is not shown at any time relevant 
to the appeal period.  Furthermore, the August 2008 VA joints 
examiner specifically noted that there were no neurological 
findings found on examination of the elbow and there is no 
other indication of any additional functional impairment 
associated with the Veteran's left forearm disability 
warranting separate ratings.  Thus, in consideration of the 
foregoing, the Veteran is not entitled to a higher rating 
under other applicable diagnostic codes pertaining to the 
elbow and forearm.    

The Board has also considered whether the Veteran is entitled 
to an increased evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5002 for rheumatoid arthritis, as Diagnostic 
Code 5009 provides that disabilities rated thereunder be 
evaluated as rheumatoid arthritis.  However, the evidence 
does not show left elbow disability analogous to active 
rheumatoid process or chronic residuals of rheumatoid 
arthritis at any time relevant to the appeal period so as to 
warrant the assignment of a higher evaluation under this 
diagnostic code.  

Furthermore, no compensable residuals associated with the 
Veteran's left elbow scars are shown during the time relevant 
to the appeal period so as to warrant a separate rating under 
any of the diagnostic codes pertaining to the rating of 
scars.  38 C.F.R. § 4.118, Diagnostic Codes 7801 through 7805 
(2008).        

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the Veteran's 
claim of entitlement to an increased evaluation for his left 
elbow disability on a schedular basis throughout the appeal 
period.  As such, no staged rating is warranted.

To the extent that the Veteran's left elbow disability 
affects his employability, such has been contemplated in the 
assignment of the current 10 percent schedular evaluation.  
The evidence does not reflect that the disability at issue 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  There is no exceptional or unusual 
disability picture shown.  Thus, referral for the 
consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2008) is not warranted.
  
Higher Evaluation for Left Femur Disability 

The Veteran seeks entitlement to a higher evaluation for his 
service-connected left femur bone graft, status post, 
subtrochanteric cyst with associated stress fracture.  The 
Board notes that the Veteran is assigned a 10 percent 
disability evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5255-5252.  Diagnostic Code 5255 is assigned for 
impairment of the femur, and Diagnostic Code 5252 is assigned 
for limitation of flexion of the thigh.  

In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined. With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen. 38 C.F.R. § 4.27 (2008).  Thus, the hyphenated 
diagnostic code in this case reveals that Diagnostic Code 
5255 is assigned for impairment of the femur as the service-
connected condition and Diagnostic Code 5252 is assigned for 
limitation of left thigh flexion as the residual condition.    

Under Diagnostic Code 5252, a 10 percent rating is assigned 
for limitation of flexion of the thigh to 45 degrees; a 20 
percent rating is assigned where flexion is limited to 30 
degrees; a 30 percent rating is assigned where flexion is 
limited to 20 degrees; and a 40 percent rating is assigned 
where flexion is limited to 10 degrees.

A review of the medical evidence does not show that the 
Veteran has limitation of left thigh flexion to the extent 
required for a higher evaluation under Diagnostic Code 5252.  
Indeed, at the December 2004 VA joints examination, the 
Veteran demonstrated left hip flexion from 0 to 60 degrees 
with pain at 60 degrees, with knees straight.  With knees 
flexed, the Veteran was able to flex to 100 degrees with pain 
at 100 degrees on the left side.  Later, at the August 2008 
VA joints examination, the Veteran was able to flex to 90 
degrees without painful limitation.  There are further no 
range of motion findings contained in relevant VA treatment 
records to show that the Veteran has a limitation of left 
thigh flexion to 30 degrees or less, which is required for an 
increased rating.  

While the Board recognizes that the Veteran has asserted at 
various times that he has pain in his left thigh and hip, 
particularly when standing for long periods of time and 
walking, there are no objective medical findings that any 
pain on use or during flare-ups, abnormal movement, 
fatigability, incoordination, or any other such factors 
resulted in the Veteran's left thigh being limited in flexion 
to the extent required for an increased rating based on 
limitation of motion.  DeLuca v. Brown, 8 Vet. App. 202 
(1995) (holding that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability); 38 C.F.R. §§ 4.10, 4.40, 4.45 (2008).  The 
December 2004 VA examiner noted that the limitation of range 
of motion shown was due to obesity.  Similarly, the August 
2008 VA joints examiner wrote that the Veteran's limitation 
of flexion was due to body habitus and pannus.  Moreover, 
both VA joints examiners found no additional functional 
limitation associated with the left femur disability due to 
Deluca factors.  Thus, such factors have already been 
contemplated in the currently assigned evaluation for the 
Veteran's left femur disability.  

Therefore, as the evidence does not show that the Veteran has 
demonstrated the degree of limitation of flexion required to 
warrant a higher disability rating, even in consideration of 
Deluca factors, the preponderance of the evidence weighs 
against the assignment of a disability evaluation higher than 
10 percent under Diagnostic Code 5252 for the entire appeal 
period.  

Additionally, consideration has been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Indeed, the Board has considered whether the Veteran is 
entitled to a higher evaluation under other potentially 
applicable diagnostic codes pertaining to the hip and thigh.  
38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5251, 5253-5255 
(2008).  However, the record does not show that the Veteran 
has ankylosis of the left hip, limitation of left hip 
abduction such that motion is limited to 10 degrees, a hip 
flail joint, or left femur disability manifested by malunion 
of the femur with moderate knee or hip disability at any time 
relevant to the current appeal period.  As the maximum rating 
allowable under Diagnostic Code 5251 for limitation of 
extension of the thigh is 10 percent, no higher rating is 
available under that diagnostic code.  Moreover, there is no 
evidence to show left thigh extension limited to 5 degrees.  
Furthermore, the August 2008 VA joints examiner specifically 
noted that there were no neurological findings found on 
examination and there is no other indication of any 
additional functional impairment associated with the 
Veteran's left femur disability that would warrant the 
assignment of separate ratings.  Thus, in consideration of 
the foregoing, the Veteran is not entitled to a higher rating 
under other applicable diagnostic codes pertaining to the hip 
and thigh.    

In addition, no compensable residuals associated with the 
Veteran's left femur scars are shown during the time relevant 
to the appeal period so as to warrant separate ratings under 
any of the diagnostic codes pertaining to the rating of skin 
disabilities.  38 C.F.R. § 4.118, Diagnostic Codes 7801 
through 7805 (2008).        

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the Veteran's 
claim of entitlement to an increased evaluation for his left 
femur disability on a schedular basis throughout the appeal 
period.  As such, no staged rating is warranted.

To the extent that the Veteran's left femur disability 
affects his employability, such has been contemplated in the 
assignment of the current 10 percent schedular evaluation.  
The evidence does not reflect that the disability at issue 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  There is no exceptional or unusual 
disability picture shown.  Thus, referral for the 
consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2008) is not warranted.
 

In reaching the above conclusions, the Board notes that under 
the provisions of 38 U.S.C.A. § 5107(b), the benefit of the 
doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
Veteran's claims and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


	 
ORDER

Entitlement to an evaluation higher than 10 percent for left 
elbow, septic arthritis is denied.  

Entitlement to an evaluation higher than 10 percent for 
status post left femur bone graft, status post, 
subtrochanteric cyst with associated stress fracture is 
denied.  



____________________________________________
Steven L. Cohn
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


